Status of Claims
This is a notice of allowance in reply to the AFCP 2.0 filed on July 26, 2021.
Claims 1-2, 6-7 and 11 have been amended.
Claim 8 has been cancelled.
Claims 1-7 and 9-20 are allowed.
This action includes an Examiners Amendment and Reason for Allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The objection of claims 2 and 6 is withdrawn in light of Applicant’s amendments.
The rejection of claims 1-20 under 35 USC § 112, 2nd paragraph is withdrawn in light of Applicant’s amendments.
The rejection of claims 1-20 under 35 USC § 103 in the previous office action is withdrawn in response to Applicant’s arguments and amendments to claims 1 and 11.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bao Tran on August 16, 2021.
The application has been amended as follows: 
	Claim 1:
A method for certifying an equipment, comprising:
                capturing, by a camera, a physical location and a schematic location of the equipment;
                performing a pipe pressure test on the equipment; 
, by the camera, a plurality of pictures or videos of the equipment being tested including a picture of a pressure measurement;
                certifying, by a computing device, a test result with a human signature and a computer signature and rendering an entry with the physical location of the equipment, the picture of the equipment being tested including a picture of a pressure measurement, and pressure test results as immutable records on a distributed ledger; 
                connecting, by the computing device, to a distributed ledger and associating a blockchain entry with:
a certified immutable text form;
a certification with an immutable date under a title embedded into a certification form;
a photo or video with an immutable note attached;
an initial photo or video with an immutable temperature reading attached;
an initial photo or video with an immutable time / date stamp embedded into the photo;
an initial photo or video with an immutable GPS stamp embedded into the photo;
an elapsed measurement of time captured and locked on a immutable block chain;
a second corroborating photo or video with an immutable temperature reading attached;
a second corroborating photo or video with an immutable time / date stamp embedded into the photo;
a second corroborating photo or video with an immutable GPS stamp embedded into the photo;
a certification with an immutable e-signature embedded into the certification form; and
a certification with an immutable corroborating e-signature embedded into the certification form; and
displaying the certification for verification of work.
Claim 4:
The method of claim 1, comprising encoding the  test result to prevent tampering.

Claim 5:
The method of claim 1, comprising encrypting the  test result with one-way function associated with a cryptographic key.
Claim 6:
The method of claim 5, wherein the one-way function includes a representation of the time and/or a non-time datum.
Claim 7:
The method of claim 5, wherein the one-way function comprises a previously produced certifiable measurement.
Claim 11:
A device for secure measurement acquisition and reporting on work on a system with a meter or gauge, comprising
a camera to capture and image or video of the meter or gauge;
         	a time generator for transmitting a representation of time;
a touch sensitive surface to capture a user signature;
a computing device, including a computer processor and a memory, coupled to the camera to capture a measurement signal representative of a physical measurement from the gauge or meter including a picture of a pressure measurement and the representation of the time from the time generator; 
	code to generate a certifiable measurement with a human signature and a computer signature in response to a request for the certifiable measurement and connect to a blockchain associate a blockchain entry to immutable record the certifiable measurement with:
a certified immutable text form;
a certification with an immutable date under  a title embedded into  a certification form;
a photo or video with an immutable note attached;
an initial photo or video with an immutable temperature reading attached;
an initial photo or video with an immutable time / date stamp embedded into the photo;
an initial photo or video with an immutable GPS stamp embedded into the photo;
 a immutable block chain;
a second corroborating photo or video with an immutable temperature reading attached;
a second corroborating photo or video with an immutable time / date stamp embedded into the photo;
a second corroborating photo or video with an immutable GPS stamp embedded into the photo;
a certification with an immutable e-signature embedded into the certification form; and
a certification with an immutable corroborating e-signature embedded into the certification form; 
and an image of a human signature; and
displaying, by the device, the certification for verification of work.
Claim 12:
The device of claim 11, wherein the time generator includes a clock.
Claim 13:
The device of claim 11, comprising a cryptographic module with a one-way function.
Claim 14:
The device of claim 13, wherein the one-way function is associated with a cryptographic key.
Claim 15:
The device of claim 13, wherein the one-way function includes a representation of the time.
Claim 16:
The device of claim 13, wherein the one-way function includes a representation of the time.
Claim 17:
The device of claim 13, wherein the one-way function comprises a previously produced certifiable measurement.
Claim 18:
The device of claim 11, comprising a cryptographic module for encryption with an encryption key.


Claim 19:
The device of claim 18, wherein the encryption incorporates a representation of a previously produced certifiable measurement.
Claim 20:
The device of claim 18, wherein the encryption key belongs to an asymmetric cryptographic protocol.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference of record is Manning et al., (US 2006/0087402 A1), Sinisi (US 7,313,759 B2), Russel Blades (US 2019/0311443 A1), Goeringer et al., (US 2017/0206523 A1) and Stephen Samuel Jackson (US 2020/0080873 A1). This reference do not fully teach or suggest all of the claimed details regarding claim 1: capturing, by a camera, a physical location and a schematic location of the equipment; performing a pipe pressure test on the equipment; taking, by the camera, a plurality of pictures or videos of the equipment being tested including a picture of a pressure measurement:  certifying, by a computing device, a test result with a human signature and a computer signature and rendering an entry with the physical location of the equipment, the picture of the equipment being tested including a picture of a pressure measurement, and pressure test results as immutable records on a distributed ledger;  connecting, by the computing device, to a distributed ledger and associating a blockchain entry with: a certified immutable text form; a certification with an immutable date under a title embedded into a certification form; a photo or video with an immutable note attached; an initial photo or video with an immutable temperature reading attached; an initial photo or video with an immutable time / date stamp embedded into the photo; an initial photo or video with an immutable GPS stamp embedded into the photo; an elapsed measurement of time captured and locked on a immutable block chain; a second corroborating photo or video with an immutable temperature reading attached; a second corroborating photo or video with an immutable time / date stamp embedded into the photo; a second corroborating photo or video with an immutable GPS stamp embedded into the photo; a certification with an immutable e-signature embedded into the certification form; and a certification with an immutable 
The prior art reference most closely resembling the Applicant’s claimed invention is Manning et al., (US 2006/0087402 A1), Sinisi (US 7,313,759 B2), Russel Blades (US 2019/0311443 A1), Goeringer et al., (US 2017/0206523 A1) and Stephen Samuel Jackson (US 2020/0080873 A1). 
First, Manning et al., discloses a quality control system and method for providing quality control services. Quality control data is generated at the field sites with a portable computer in response to quality control task information provided via a user interface of the portable computer. The quality control data is transmitted to a host computer having a database with project history information, 
Second, Sinisi discloses a system and method for mobile data collection in which a handheld device collects and integrates one or more forms of data. For example, data can include text, digital photographs, digital video, barcodes, sketches, digital signatures, audio, GPS, GIS, document scan, print scan, CAD/CAM scan, and interactive data retrieval from other systems data. A permanent record is generated from the collected data. The permanent record is synchronized to manipulate data in the record for later use such as optimization of the data collection template, production of reports from the collected data and storage of the collected data.
Third, Russel Blades discloses a method of facilitating provisioning of audit data related to energy consumption, water consumption, water quality, greenhouse gas emissions, and air emissions using blockchain. The method may include receiving, a sensory data from at least one measuring device, analyzing, the sensory data, generating, the audit data based on the analyzing and storing, the audit data on blockchain. The audit data may include at least one of an energy usage data, a carbon emission data, a water usage data, an air emissions data, and a water quality data. And the audit data may be used for at least one of monitoring purposes, reporting purposes, and analytical purposes.
Fourth, Goeringer et al., discloses a digital asset security device, includes an asset capture unit configured to electronically capture a digital asset, a processor configured to digitally sign the captured asset, a memory configured to store a digitally signed asset from the processor, and a hashing module in communication the asset capture unit, the processor, and the memory, and configured to provide a cryptographic hash to one or more of the captured asset and the digitally signed asset.
And fifth, Stephen Samuel Jackson discloses a calibration testing and traceability using a distributed ledger (e.g., blockchains or Merkle tree data structures) to store one or more digital 
With the current 2019 PEG the claims are also deemed to be statutory since they fall into at least one statutory class of subject matter and there is no abstract idea.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday-Tuesday 8:00 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623